Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 11/28/2022.
Claims 1-10 and 15 are pending.
Claim 1 has been amended.
Claims 11-14 have been canceled.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 112(b), have been fully considered and are persuasive. Therefore, the rejections set forth in the previous office action have been withdrawn. 

Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103, have been considered but are not persuasive. More specifically, the applicant argues that no prior art of reference teaches the amended claim language that now states “the configuration space representing each of the degrees of freedom as a dimension in its coordinate system of the configuration space”, since “the number of degrees of freedom that the robot possesses is the number of independent position variables that need to be specified in order to locate all parts of the robot…For instance, consider by way of example a planar 2-link arm robot such as shown…[and further] Savage simply shows various conventional maps that represent the physical environment in which the robot operates”. The examiner respectfully disagrees.
Applicant’s argued “the number of degrees of freedom that the robot possesses is the number of independent position variables that need to be specified in order to locate all parts of the robot” is not claimed, and thus the Applicant is arguing a narrower scope than what is claimed. Nonetheless, the Examiner maintains that due to the broadness of the claim language, Savage has been found to meet all requirement set forth by the claim language. Savage was found to teach simulating a robot’s movements within an environment. The movements were taught to include a robot’s turning motions that require a robot to turn a precise amount of degrees to accomplish following a determined route; thus, teaching the required degrees of freedom as shown below.
Savage, section 3 intro and 3.1 teach simulating a robot and environment, wherein the simulator gets “as close as it can be to the real robot and its environment” (conducting an initial observation period to construct a virtual environment corresponding to an actual environment in which a robot will operate); section 3 and Figs. 1-2 and 4 robot “movements” for turning and thus interpreted as 360 degrees of movement (the robot having d degrees of freedom); sections 2, 4, and Fig. 6 teach “topological map of the environment” that “the simulated robot” used while depicted as turning within the environment (the virtual environment associated with a configuration space, the configuration space representing each of the degrees of freedom as a dimension in its coordinate system of the configuration space); section 2 teaches “Fig. 3 shows…an environment, where the obstacles are represented by red polygons and the robot by a circle” and section 3 teaches creating a simulated environment, wherein the simulator gets “as close as it can be to the real robot and its environment” (the actual environment having actual obstacles, the obstacles represented in the configuration space by respective obstacle regions).
See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

Applicant’s arguments, with respect to claim(s) 1 under 35 U.S.C. 103, have been considered but are not persuasive. More specifically, the applicant argues that since no prior art of reference teaches the amended claim language stated above in item 7, that no prior art of reference teaches the limitations of claim 1 stating “the obstacles represented in the configuration space by respective obstacle regions… and dividing each valid path into a plurality of waypoints in the configuration space…[and] the step sequences constituting sequential waypoints in the configuration space [of an optimal path]” as claimed. The examiner respectfully disagrees. 
Savage was found to teach the required claim elements due to the broadness of the claim language as shown above. Savage continues to teach the obstacles represented in the configuration space by respective obstacle regions (section 2 teaches “Fig. 3 shows…an environment, where the obstacles are represented by red polygons and the robot by a circle” and section 3 teaches creating a simulated environment, wherein the simulator gets “as close as it can be to the real robot and its environment” (the actual environment having actual obstacles, the obstacles represented in the configuration space by respective obstacle regions)),
and dividing each valid path into a plurality of waypoints in the configuration space (section 4 and Figs. 13-14 teach training with “individual” path records and “Fig. 14 shows the path found by the PFTDA used to train the RNN” (calculating a training set, the training set including a plurality of valid paths), and further sections 3-4 teach the training paths including “individual” paths starting, “able to evade the obstacle” in the environment (waypoints in the configuration space), and “reached the destination” in the environment (between a plurality of test starting points and a respective plurality of test ending points, and dividing each valid path into a plurality of waypoints in the configuration space); or alternatively the paths including “the number of steps used to reach a goal” in the environment (alternative waypoints in the configuration space),
using the training set to train a recurrent neural network (RNN) to generate step sequences for an optimal path between the initial starting point and the goal point (section 4 and Figs. 13-14 teach training with “individual” path records and “Fig. 14 shows the path found by the PFTDA used to train the RNN” (using the training set to train a RNN), wherein sections 3-4 teach the RNN used to find “the best population’s individual that mimics the path” including path “steps” (to generate step sequences for an optimal path between the initial starting point and the goal point)), the step sequences constituting sequential waypoints in the configuration space from the initial starting point to the goal point (section 3 teaches paths “from an origin to a destination” (from the initial starting point to the goal point) including fitness functions accounting for “the number of steps (step sequences constituting sequential waypoints) in the environment (in the configuration space) used to reach a goal” (to the goal point). Examiner Note: see Fig. 6’s red dots as steps and Fig. 14-15 for closer view of red dot steps.)
See 35 U.S.C 103 section for full mapping of claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over different combinations of Savage et al ("Obstacle Avoidance Behaviors for Mobile Robots Using Genetic Algorithms and Recurrent Neural Networks", 2013) hereinafter Savage, in view of Treat et al (US Pub 20030216836) hereinafter Treat.
Regarding claim 1, Savage teaches an improved method of performing optimal motion path planning of a path that is both globally and locally controlled using machine learning employing a recurrent neural network, the method including offloading a portion of computation to off-line learning (sections 1 and 3 teach creating “reactive behaviors for mobile robots to avoid unknown obstacles” using a “path” generator (improved method of performing optimal motion path planning of a path that is both globally and locally controlled) utilizing an “RNN” (using machine learning employing a recurrent neural network), and further section 4 teaches “[t]he system was tested with the simulator first with a simple environment shown in figure 7, and later with a more complex environments…” (globally and locally controlled/the method including offloading a portion of computation to off-line learning)), comprising: 
conducting an initial observation period to construct a virtual environment corresponding to an actual environment in which a robot will operate, the robot having d degrees of freedom, the virtual environment associated with a configuration space, the configuration space representing each of the degrees of freedom as a dimension in a coordinate system of the configuration space,  the actual environment having actual obstacles, the obstacles represented in the configuration space by respective obstacle regions (section 3 intro and 3.1 teach simulating a robot and environment, wherein the simulator gets “as close as it can be to the real robot and its environment” (conducting an initial observation period to construct a virtual environment corresponding to an actual environment in which a robot will operate); section 3 and Figs. 1-2 and 4 robot “movements” for turning and thus interpreted as 360 degrees of movement (the robot having d degrees of freedom); sections 2, 4, and Fig. 6 teach “topological map of the environment” that “the simulated robot” used while depicted as turning within the environment (the virtual environment associated with a configuration space, the configuration space representing each of the degrees of freedom as a dimension in a coordinate system of the configuration space); section 2 teaches “Fig. 3 shows…an environment, where the obstacles are represented by red polygons and the robot by a circle” and section 3 teaches creating a simulated environment, wherein the simulator gets “as close as it can be to the real robot and its environment” (the actual environment having actual obstacles, the obstacles represented in the configuration space by respective obstacle regions)); 
receiving an initial starting point and a goal point, the initial starting point and the goal point associated with respective vectors in the configuration space (section 3-4 teach “simulated robots have K discrete times to go from an origin (receiving an initial starting point) to a destination (and a goal point)”, wherein the simulator uses “attraction points” and “attraction vector[s]” to the destination for influencing simulated robot movements (associated with respective vectors in the configuration space)); 
calculating a training set, the training set including a plurality of valid paths between a plurality of test starting points and a respective plurality of test ending points, and dividing each valid path into a plurality of waypoints in the configuration space (section 4 and Figs. 13-14 teach training with “individual” path records and “Fig. 14 shows the path found by the PFTDA used to train the RNN” (calculating a training set, the training set including a plurality of valid paths), and further sections 3-4 teach the training paths including “individual” paths starting, “able to evade the obstacle” in the environment (waypoints in the configuration space), and “reached the destination” in the environment (between a plurality of test starting points and a respective plurality of test ending points, and dividing each valid path into a plurality of waypoints in the configuration space); or alternatively the paths including “the number of steps used to reach a goal” in the environment (alternative waypoints in the configuration space)); 
using the training set to train a recurrent neural network (RNN) to generate step sequences for an optimal path between the initial starting point and the goal point (section 4 and Figs. 13-14 teach training with “individual” path records and “Fig. 14 shows the path found by the PFTDA used to train the RNN” (using the training set to train a RNN), wherein sections 3-4 teach the RNN used to find “the best population’s individual that mimics the path” including path “steps” (to generate step sequences for an optimal path between the initial starting point and the goal point)), the step sequences constituting sequential waypoints in the configuration space from the initial starting point to the goal point (section 3 teaches paths “from an origin to a destination” (from the initial starting point to the goal point) including fitness functions accounting for “the number of steps (step sequences constituting sequential waypoints) in the environment (in the configuration space) used to reach a goal” (to the goal point). Examiner Note: see Fig. 6’s red dots as steps and Fig. 14-15 for closer view of red dot steps.), and wherein the generation of each step in the step sequence takes as an input both a current predicted position and an auxiliary input of the goal point (sections 3-4 and Fig. 8 teaches RNN path including path “steps” using a fitness function with inputs of “the distance between the last position of the robot and the destination” (generation of each step in the step sequence takes as an input) and RNN inputs of (generation of each step in the step sequence takes as an input) “attraction vector to the destination (auxiliary input of the goal point) and the feedback outputs” of “Present States” (a current predicted position)).

	However, Savage does not explicitly teach such that each d-dimensional point in the configuration space represents all joint values of the robot.
	Treat teaches such that each d-dimensional point in the configuration space represents all joint values of the robot (paragraphs 0075-0076 teach software simulating (in the configuration space) “the joints of the robot's arm so as to achieve a desired path of the robotic arm through space and toward the desired goal”, including modeling to “a three dimensional extent” for matching the characteristics “of the actual robot”. Further, the robot path is calculated according to the “velocity and acceleration of each joint or degree of freedom must be individually specified. One cannot just tell the robot arm to ‘go from here to there’, but one must compute or specify every point along the path from ‘here’ to ‘there’ (each d-dimensional point in the configuration space). This means that each joint must be told by the software how much to move and how fast to move (represents all joint values of the robot)”. This is taught to include “angular and positional coordinates (all joint values of the robot), velocities and accelerations of the component of the arm…as the simulation progresses (each d-dimensional point in the configuration space) and used to specify the actual angular rotations of the servo motors which are attached to the joints and other articulation points of the physical robot (represents all joint values of the robot)”.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Treat’s teachings of robot path planning algorithm for simulating robot joint position values along the path into Savage’s teaching of robot path estimating and obstacle evasion using RNNs in order to yield “remarkably smooth and life-like motions with a rather small amount of computing resources” and “avoid obstacles to the robot's path” (Treat, paragraphs 0075-0076).

Regarding claim 2, the combination of Savage and Treat teach all the claim limitations of claim 1 above; and further teach wherein the training set is determined by a sample based motion planner (Savage, section 4 and Figs. 13-14 teach training with “individual” path records and “the path found by the PFTDA (by a sample based motion planner) used to train the RNN” (the training set is determined)).

Regarding claim 3, the combination of Savage and Treat teach all the claim limitations of claim 2 above; and further teach wherein the sample based motion planner is selected from the group consisting of: A* path planning algorithm, Djikstra's algorithm, Rapidly-exploring Random Tree (RRT), or Probabilistic RoadMaps (PRM) (Savage, section 4 and Figs. 13-14 teach training with “individual” path records and “the path found by the PFTDA (by a sample based motion planner) used to train the RNN” (the training set is determined); section 3 teaches the “PFTDA” (sample based motion planner) being a “Djikstra algorithm” (selected from the group consisting of:…Djikstra's algorithm)).

Regarding claim 4, the combination of Savage and Treat teach all the claim limitations of claim 1 above; and further teach wherein the recurrent neural network (RNN) is further configured to extract patterns occurring through sequences of inputs (Savage, sections 2.2, 3-4, and Fig. 8 teach “inputs of the RNN” including “outputs are feedback as inputs with a delay” of “Present States” of the robot movements (through sequences of inputs), and the RNN to pick the best path through the environment based on the robot movement states based on the inputs (RNN is further configured to extract patterns occurring)).

Regarding claim 5, the combination of Savage and Treat teach all the claim limitations of claim 1 above; and further teach wherein the step sequences constitute sequential waypoints from the initial starting point to the goal point (Savage, section 3 teaches paths “from an origin to a destination” (from the initial starting point to the goal point) including fitness functions accounting for “the number of steps (step sequences constitute sequential waypoints) used to reach a goal” (to the goal point). Examiner Note: see Fig. 6’s red dots as steps and Fig. 14-15 for closer view of red dot steps.), and wherein the step sequences are configured to avoid the obstacle regions (Savage, sections 3-4 teach the paths including “individual” paths including “the number of steps used to reach a goal” (step sequences are configured to) for the ability “to evade the obstacle” (avoid the obstacle regions)).

Regarding claim 7, the combination of Savage and Treat teach all the claim limitations of claim 1 above; and further teach wherein the initial starting point and the goal point are defined as a task for the robot to perform (Savage, sections 2.1 and 3 teach a “simulated robot” has defined “times” to travel from a provided (as a task for the robot to perform) “origin to a destination” (the initial starting point and the goal point are defined)).

Regarding claim 9, the combination of Savage and Treat teach all the claim limitations of claim 1 above; and further teach further comprising performing a rewiring process to potentially smooth paths by removing unnecessary nodes in the paths by evaluating if a straight trajectory connecting two nonconsecutive nodes in the path is collision free (Savage, sections 3-4 and Figs. 13-14 teach training with “individual” path records and “the path found by the PFTDA used to train the RNN” including path individual “steps” (nodes), wherein the RNN is used to “combine” the recorded paths to find “the best population’s individual” including path “steps” that are “able to evade the obstacle” (performing a rewiring process to potentially smooth paths by removing unnecessary nodes in the paths by evaluating if a straight trajectory connecting two nonconsecutive nodes in the path is collision free)).

Claims 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over different combinations of Savage et al ("Obstacle Avoidance Behaviors for Mobile Robots Using Genetic Algorithms and Recurrent Neural Networks", 2013) hereinafter Savage, in view of Treat et al (US Pub 20030216836) hereinafter Treat, in view of Villacorta-Atienza et al (“Neural Network Architecture for Cognitive Navigation in Dynamic Environments”, 2013) hereinafter Villacorta-Atienza, in view of Förster et al (“RNN-based learning of compact maps for efficient robot localization”, 2007) hereinafter Förster.
Regarding claim 6, the combination of Savage and Treat teach all the claim limitations of claim 1 above; but does not explicitly teach wherein the obstacle regions are dynamic, and further comprising performing a step of prediction, the prediction step predicting a future trajectory of the obstacle region.
Villacorta-Atienza teaches wherein the obstacle regions are dynamic, and further comprising performing a step of prediction, the prediction step predicting a future trajectory of the obstacle region (section 5 and Figs. 1-2 teach “a recurrent neural network” predicting “trajectories (further comprising performing a step of prediction, the prediction step predicting a future trajectory of the obstacle region) of moving obstacles” (the obstacle regions are dynamic) in a simulation of a robotic agent “pathway” planning).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify robot path estimating and obstacle evasion using RNNs, as taught by Savage as modified by robot path planning algorithm for simulating robot joint position values along the path as taught by Treat, to include robot pathway planning utilizing an RNN with an “LTM” and moving obstacle trajectory predictions as taught by Villacorta-Atienza in order to improve “efficient decision-making” and “functional flexibility…for efficient navigation in realistic complex environments” (Villacorta-Atienza, section 7).

Regarding claim 8, the combination of Savage and Treat teach all the claim limitations of claim 1 above; but does not explicitly teach wherein if a step in a sequence is generated but is inside an obstacle region, further comprising performing a repairing strategy, wherein the repairing strategy includes randomly selecting a direction for a predetermined step distance away from a prior step, such that the predetermined step distance in the selected direction has a terminus not in the obstacle region, and then selecting the terminus as the location of a next step in the sequence, the next step directly following the prior step.
Villacorta-Atienza teaches wherein if a step in a sequence is generated but is inside an obstacle region, further comprising performing a repairing strategy, wherein the repairing strategy includes randomly selecting a direction for a predetermined step distance away from a prior step, such that the predetermined step distance in the selected direction has a terminus not in the obstacle region, and then selecting the terminus as the location of a next step in the sequence, the next step directly following the prior step (sections 4-5 and Figs. 1-2 and 5 teach “a recurrent neural network” predicting “trajectories of moving obstacles” in a simulation of a robotic agent “pathway” planning, wherein “two obstacles cross the agent’s path to the target” (step in a sequence is generated but is inside an obstacle region) and the agent determining (repairing strategy) and executing (next step directly following the prior step) the “shortest trajectories solving the corresponding navigation problems” (randomly selecting a direction) that are “with no collision against obstacles” (the selected direction has a terminus not in the obstacle region)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify robot path estimating and obstacle evasion using RNNs, as taught by Savage as modified by robot path planning algorithm for simulating robot joint position values along the path as taught by Treat, to include robot pathway planning utilizing an RNN with an “LTM” and moving obstacle trajectory predictions as taught by Villacorta-Atienza in order to improve “efficient decision-making” and “functional flexibility…for efficient navigation in realistic complex environments” (Villacorta-Atienza, section 7).

Regarding claim 10, the combination of Savage and Treat teach all the claim limitations of claim 1 above; and further teaches wherein the recurrent neural network (RNN) is configured to retain memory of step sequences calculated previously (Savage, sections 2.2, 3-4, and Fig. 8 teach “inputs of the RNN” including (RNN is configured to) “outputs are feedback as inputs with a delay” of “Present States” of the robot movements (retain memory of step sequences calculated previously)), 
However, the combination does not explicitly teach the memory retained in an Long Short Term Memory (LSTM) network.
Villacorta-Atienza teaches the memory retained in an Long Short Term Memory (LSTM) network (section 5 and Figs. 1-2 teach “a recurrent neural network (implementing LTM [long-term memory])” (the memory retained in an LSTM network) for determining a robotic agents “pathway” in a simulation environment).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify robot path estimating and obstacle evasion using RNNs, as taught by Savage as modified by robot path planning algorithm for simulating robot joint position values along the path as taught by Treat, to include robot pathway planning utilizing an RNN with an “LTM” and moving obstacle trajectory predictions as taught by Villacorta-Atienza in order to improve “efficient decision-making” and “functional flexibility…for efficient navigation in realistic complex environments” (Villacorta-Atienza, section 7).
Villacorta-Atienza at least implies the memory retained in an Long Short Term Memory (LSTM) network (see mapping above), however Förster teaches the memory retained in an Long Short Term Memory (LSTM) network (abstract and section 3 teach a “3D simulation system to simulate the motion of a robot in a house environment” of moving obstacles, the motion path calculated by an “LSTM”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify robot path estimating and obstacle evasion using RNNs, as taught by Savage as modified by robot path planning algorithm for simulating robot joint position values along the path as taught by Treat, as modified by robot pathway planning utilizing an RNN with an “LTM” and moving obstacle trajectory predictions as taught by Villacorta-Atienza, to include robot localization and path calculations via an LSTM as taught by Förster in order to “bridge longer time lags than conventional RNNs due to its [an LSTM’s] use of special memory cells” (Förster, section 2).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Savage et al, ("Obstacle Avoidance Behaviors for Mobile Robots Using Genetic Algorithms and Recurrent Neural Networks", 2013) hereinafter Savage, in view of Maturana et al (“3D Convolutional Neural Networks for landing zone detection from LiDAR”, 2015) hereinafter Maturana.
Regarding claim 15, the combination of Savage and Treat teach all the claim limitations of claim 1 above; but does not explicitly teach wherein the robot is able to navigate unseen actual environments by embedding the actual obstacles as a point cloud in an invariant feature space.
Maturana teaches wherein the robot is able to navigate unseen actual environments by embedding the actual obstacles as a point cloud in an invariant feature space (abstract, sections 3C, 4B, 4D, and Figs. 1-2 teach “autonomous helicopter” (robot) scans of new “ vegetated terrain” (is able to navigate unseen actual environments) converted (by embedding the actual obstacles) to “point clouds (as a point cloud)…are used to update a volumetric density map encoding spatial occupancy” as being “invariant” compatible (in an invariant feature space) that is input to the CNN); and 
inputting into a deep feedforward neural network the workspace encoding (abstract, section 3C, and Figs. 1-2 teach scans of “terrain” converted to “point clouds…are used to update a volumetric density map encoding spatial occupancy” (the workspace encoding) that is input to the CNN (inputting into a deep feedforward neural network)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify robot path estimating and obstacle evasion using RNNs, as taught by Savage as modified by robot path planning algorithm for simulating robot joint position values along the path as taught by Treat, to include terrain encoded point cloud data input to a CNN for autonomous helicopter operations as taught by Maturana in order to increase “efficient and reliable detection of safe landing zones” for autonomous helicopter operations (Maturana, section 5).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NODA et al (US Pub 20100318479) teaches using algorithms and learning capabilities to direct an autonomous robot through an environment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123